Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 47-74 are all the claims.
2.	The preliminary amendment to the specification of 5/3/2022 has been entered. The copy of the specification filed 8/11/2022 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 11/14/2022 is acknowledged.
4.	The request for the speciation of the claim(s) set forth under section 8 in the Office Action of 9/20/2022 is herein withdrawn and as memorialized in the interview summary of 11/4/2022.
5.	Claims 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
6.	Claims 47-66 and 69-74 are all the claims under examination.
Information Disclosure Statement
7.	The IDS’ of 5/3/2022, 5/3/2022 and 11/14/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
8.	The replacement drawings were received on 8/11/2022.  These drawings are accepted.

Objections
Specification
9.	The disclosure is objected to because of the following informalities: 
The use of the term, i.e., BIACore, Octet, Triton, Tween, Herceptin, IncuCyte, SpectraMax, Victor3, Clonepix, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
10.	The abstract of the disclosure is objected to because it does not nearly describe the TriNKET antibody that is the subject of the invention. The abstract omits any mention of the NKGD2 binding arm and the CD16-binding Fc domain.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Claim Objections
11.	Claims 47-66 and 69-74 are objected to because of the following informalities:  
a) Claims 47-66 and 69-74 are unclear for the phrase “sufficient to bind”. It is not clear whether sufficiency is based on affinity or specificity or cross-reactivity for the CD16 antigen. The first and second antigen-binding sites are those “that binds.” If there is a difference between that which binds versus that which is sufficient in binding, then Applicants will need to identify support in the specification for the use of that particular phraseology.
b) Claims 47-66 and 69-74 are not directed to the genus/species of protein to which the TriNKET binds. For example, clarifying that the protein targets are human in origin would comport with what’s taught in the specification. For human NKG2D see [0056; 0081; Example 3]; for human CD33 see [0013; 0018; 0047-0048]; and for human CD16 see [0085].
Appropriate correction is required.

Examiner’s Comments/Observations
12.	For the TriNKET antibody of the current claims (anti-NKG2D x anti-CD33 x Fc), it becomes abundantly clear that the NKG2D antibody (ADI-27740) binding portion is art known (see below). Extending the search to the CD33 antibody (ADI-11807) binding portion yields far fewer hits (see below). Combining those references that teach both the ADI-27740 and the ADI-11807 binding portions in a TriNKET format (Fc binding to CD16) comprises the following applications: 16/971,098; 16/971,104.

Patent/application reference art teaching the NKG2D antibody (ADI-27749); VL) comprising SEQ ID NO: 88

    PNG
    media_image1.png
    625
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    577
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    550
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    811
    733
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    759
    533
    media_image5.png
    Greyscale

Patent/application reference art teaching the NKG2D antibody (ADI-27749; VH) comprising SEQ ID NO: 87

    PNG
    media_image6.png
    624
    591
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    680
    493
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    823
    580
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    649
    616
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    657
    632
    media_image10.png
    Greyscale


Patent/application reference art teaching the NKG2D antibody (A49 VH-CH1-Fc) comprising SEQ ID NO: 189

    PNG
    media_image11.png
    144
    729
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    337
    741
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    130
    769
    media_image13.png
    Greyscale


Patent/application reference art teaching the NKG2D antibody (A49 VL-CL) comprising SEQ ID NO: 190

    PNG
    media_image14.png
    109
    752
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    602
    759
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    305
    756
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    144
    743
    media_image17.png
    Greyscale


Patent/application reference art teaching the CD33 antibody (VH) comprising SEQ ID NO: 9

    PNG
    media_image18.png
    147
    748
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    334
    758
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    124
    756
    media_image20.png
    Greyscale

Patent/application reference art teaching the CD33 antibody (VL) comprising SEQ ID NO: 10

    PNG
    media_image21.png
    165
    748
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    369
    755
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    162
    755
    media_image23.png
    Greyscale

Patent/application reference art teaching the CD33 antibody (107 scfv) comprising SEQ ID NO: 187

    PNG
    media_image24.png
    51
    759
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    104
    740
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    55
    754
    media_image26.png
    Greyscale

Patent/application reference art teaching the CD33 antibody (scfv) comprising SEQ ID NO: 188

    PNG
    media_image27.png
    145
    739
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    389
    734
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    158
    737
    media_image29.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 47-62, 64-65, and 69-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34,127 and 129-136 of copending Application No. 17/058335 (US-20210214436) in view of claims 1, 65 and 151 of 16/971,098 (US 20200376034) or claims 1 and 33 of 16/971,104 (US 20210101976). The reference applications are not afforded safe harbor protection under 35 USC 120 because none of them are subject to restriction/speciation with respect to the other.
	US-20210214436 claims a generic TriNKET format

    PNG
    media_image30.png
    306
    688
    media_image30.png
    Greyscale

US-20210214436 teaches in the specification a A49-F4-TriNKET-BCMA, an NKG2D-Fab binding domain from clone ADI-27749 and a BCMA-binding domain derived from EM-901 [0249]; teaches CD33 as an exemplary tumor target antigen in a TriNKET format [0017], but does not teach the anti-CD33 binding domain ADI-11807. 

20210101976 claims the TriNKET format comprising anti-NKG2D x anti-CD33 x Fc binding to CD16:

    PNG
    media_image31.png
    239
    672
    media_image31.png
    Greyscale



US-20200376034 claims a protein of an anti-CD33 VH that correspond to ADI-11807 of element b) in instant Claim 47 and 55 for SEQ ID NO: 9:

    PNG
    media_image32.png
    228
    636
    media_image32.png
    Greyscale

US-20200376034 claims a protein of comprising the VH domain and an anti-CD33 VL that correspond to ADI-11807 of element b) in instant Claim 47 and 55 for SEQ ID NO: 10:

    PNG
    media_image33.png
    231
    679
    media_image33.png
    Greyscale


The POSA would have found more than sufficient motivation to have produced the instant claimed protein a.k.a. TriNKET comprising the anti-NKG2D binding domain (ADI-27749), anti-CD33 binding domain (ADI-11807) and Fc domain for binding CD16 of instant Claims 47, 55 and 69. Claim 69 is drawn to the species of sequences that are not Kabat in numbering but otherwise overlap with the corresponding sequences depicted in the claim.
The nexus to generate a single protein capable of activating NK cells by way of NKG2D and Fc domain binding to CD16 co-stimulation plus the tumor targeting domain, anti-CD33, would provide a more potent trispecific engagement therapy in the treatment of CD33-expressing cancer. 
AS regards Claim 48, the Fab-Fc domain linkage is taught in Claim 34 of 20210214436.
As regards Claim 49, the Fab NKG2D binding site (of at least 99% identity) to VH SEQ ID NO 87 and VL SEQ ID NO 88 is taught in Claim 137(a) for the Fab SEQ ID NOS: 94 and 98 having 100% identity, respectively, of 20210214436.
AS regards Claims 50/53, the VH to VL orientation is taught in Claim 131 of 20210214436.
AS regards Claim 51, the linker sequence of (G4S)4 is taught in Claim 130 of 20210214436.
AS regards Claim 52, the disulfide bridge between the VH/VL of scfv is taught in Claim 129 of 20210214436.
AS regards Claim 54, the hinge of sequence Ala-Ser is taught in Claim 127 of 20210214436.
AS regards Claim 56, the anti-CD33 scfv of SEQ ID NO 188 is identical to SEQ ID for 188 or 198 taught in Claim 151 of 20200376034.
AS reqards Claim 57, the Fc domain comprises a hinge and CH2 region as taught in Claim 133 of 20210214436.
AS regards Claim 58, Fc constant domains each comprise an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgGI antibody is taught in Claim 134 of 20210214436.
AS regards Claim 59, the Fc domain differences of human IgG are taught in Claim 135 of 20210214436.
AS regards Claim 60, the Fc heterodimer is taught in Claim 132 of 20210214436.
AS regards Claim 61/62, the Fc substitutions are taught in Claim 136 of 20210214436.
AS regards Claim 64/65, the Figures 19 and 44 are shown in corresponding Figure 1A of 20210214436.
AS regards Claim 70, the formulation is taught in Claim 33 of 20210101976.
This is a provisional nonstatutory double patenting rejection.

14.	Claims 63, 66 and 71-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48-49 of copending Application No. 16/971,104 (reference application US 20210101976). The reference application is not afforded safe harbor protection under 35 USC 120 because it is not subject to restriction/speciation with respect to the current application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite identical polypeptides of SEQ ID NOS: 189, 187 and 190 corresponding to the NKG2D antibody (A49 VH-CH1-Fc), the CD33 antibody (107 scfv), the NKG2D antibody (A49 VL-CL), respectively, for the TiNKET format shared between the reference and the instant claims.
	20210101976 claims 

    PNG
    media_image34.png
    201
    628
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    88
    640
    media_image35.png
    Greyscale

	See instant Claim 63:
    PNG
    media_image36.png
    201
    635
    media_image36.png
    Greyscale

	Instant Claims 66 and 71-74 are obvious absent a showing of unexpected or surprising results for each of those subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: 16/971,098 (US 20200376034) teaches the polypeptide SEQ ID NOS: 189, 187 and 190 but does not claim those sequences.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643